This is an appeal from a judgment of the Franklin County Municipal Court finding former R.C. 4509.101 unconstitutional.
Former R.C. 4509.101 required the court in a traffic case to determine whether the defendant had met the requirements of the Financial Responsibility Act as established by Am. Sub. S.B. No. 250. If the court found there was no compliance, it was required under R.C. 4509.101(B)(1) to impose certain sanctions, including a ninety-day license suspension, impoundment of registration and plates, and notice by the court to the Registrar of Motor Vehicles concerning the court's actions.
Each of the three appellees was arrested for traffic violations requiring a court appearance scheduled for January 3, 1984. At that arraignment hearing, the appellant requested that the court determine whether the appellees complied with the Financial Responsibility Act and to impose the sanctions of R.C.4509.101(B)(1) if they had not. *Page 308 
The trial court denied appellant's motion and found that R.C.4509.101 was unconstitutional, based on the separation of powers doctrine, in that it required the judiciary to perform an administrative act in the capacity of an agent of the Registrar of Motor Vehicles.
The appellant filed a motion for leave to appeal, which was granted by this court on March 22, 1984. In our decision granting leave to appeal, we held that the judicial inquiry concerning the temporary suspension of driving privileges was a special proceeding and was therefore a final appealable order, based onColumbus v. Adams (June 14, 1983), No. 83AP-305, unreported. Although Columbus v. Adams was subsequently overruled by the Ohio Supreme Court, at (1984), 10 Ohio St.3d 57, that issue is not before us.
Following the trial court's decision in the instant case, along with two other Ohio municipal court decisions finding the statute in question unconstitutional, the General Assembly amended R.C.4509.101, in Am. Sub. H.B. No. 767 effective August 1, 1984, to cure the constitutional defects. On June 6, 1984, the appellees filed a motion to dismiss the instant appeal, citing the new law and the termination of the individual cases by final judgments as the basis for their contention that the issue raised by appellant was moot. The motion to dismiss is herein denied. Although the new law prevents this issue from arising in the future, it does not apply to the individuals in this case. Section 4 of Am. Sub. H.B No. 767.
Appellant's sole assignment of error is:
"The trial court was in error by denying the appellant's motion to enforce Section 4509.101, Ohio Revised Code, and in finding that state law to be unconstitutional on its face, void, invalid, and unenforceable due to an alleged violation of the separation of powers doctrine of constitutional law."
Although the trial court found the entire statute unconstitutional, it is not clear from the court's judgment entry exactly which section of R.C. 4509.101 it found offensive. Both appellant's and appellees' briefs, however, address R.C.4509.101(B)(6) as the basis for the finding of unconstitutionality.
R.C. 4509.101(B)(6) provided:
"The court's order of suspension or impoundment under division (B)(1) of this section is deemed an administrative act of the court on behalf of the registrar. Any person adversely affected by such order who has presented proof of financial responsibility to the court may, within ten days after the issuance of the order, appeal from that order to the registrar, who shall provide such person with an opportunity for an administrative hearing in accordance with this paragraph."
The claimed constitutional violations are twofold. First, R.C.4509.101(B)(6) violates the doctrine of separation of powers in that it requires judges to perform nonjudicial acts and, second, it grants appellate jurisdiction to the executive branch (the Registrar of Motor Vehicles).
The separation of powers doctrine is a fundamental principle in both the federal and state Constitutions. Although there is no explicit provision in the Ohio Constitution, there is no doubt that the principle is implied by the distribution of powers to the three branches of government. The Ohio Supreme Court, inState, ex rel. Montgomery, v. Rogers (1905), 71 Ohio St. 203, at 216-217, stated:
"* * * [T]he fact that these governmental powers have been severally distributed by the constitution to the legislative, executive and judicial departments of our state government, clearly evidences a purpose that the powers and duties of each, shall be separate from and independent of the powers and duties of the other coordinate *Page 309 
branches, and the distribution so made to the several departments, by clear implication operates as a limitation upon and a prohibition of the right to confer or impose upon either powers that belong distinctively to one of the other co-ordinate branches. * * *"
Thus, the separation of powers doctrine prohibits the General Assembly from conferring on one branch powers that belong to another.
Section 1, Article IV, of the Ohio Constitution provides:
"The judicial power of the state is vested in a supreme court, courts of appeals, courts of common pleas and divisions thereof, and such other courts inferior to the supreme court as may from time to time be established by law."
Absent an express constitutional provision, the general provision vesting only judicial power in the courts created by the Constitution must be observed. Kearns v. Sherrill (1940),63 Ohio App. 533 [17 O.O. 267], affirmed (1940), 137 Ohio St. 468. R.C. 4509.101(B)(6) violates this fundamental principle by explicitly stating that the court's order under division (B)(1) "is deemed an administrative act of the court on behalf of the registrar." We cannot ignore the clear meaning of these words. The General Assembly attempted to confer powers on the judiciary which clearly belong to the executive branch. We agree with the court's findings in Dayton v. Strausbaugh (1984), 10 Ohio Misc.2d 29, that nothing in the duties imposed on judges by R.C.4509.101 (B)(1) is nonjudicial in itself. We recognize that a statute may give a court discretion, as part of a sentence after a judicial finding of a violation of law, to suspend a driver's license. See R.C. 4507.34; 4507.16. However, R.C. 4509.101 does not require a judicial finding of a violation of law, nor is it a matter of the court's discretion. It requires the court to determine whether a person complied with the Financial Responsibility Act and, if not, imposes a duty on the court to order a license suspension. In effect, it makes the judge the agent of the registrar of an administrative agency. State v.Snyder (Mar. 2, 1984), Hamilton Cty. M.C. No. 84-TRC-003409A, unreported. R.C. 4509.101 (B)(6) violates the Constitution further by conferring appellate jurisdiction on an administrative agency. Section 3, Article IV, Ohio Constitution provides that the courts of appeals have jurisdiction to review judgments of municipal courts. By allowing an administrative agency to exercise judicial power which has clearly been reserved to the courts, former R.C. 4509.101 violated the separation of powers doctrine and must be found unconstitutional. State, ex rel.Shafer, v. Otter (1922), 106 Ohio St. 415.
Appellant also argues that the trial court erred in failing to sever those parts of the statute it considered unconstitutional. It is difficult to address this argument since it is not clear from the trial court's judgment entry which sections of R.C.4509.101 it found offensive. We assume that appellant points to severability as a way to save R.C. 4509.101(B)(1), while discarding R.C. 4509.101(B)(6) so that on remand appellees' drivers' licenses might still be suspended by the court.
R.C. 1.50 codifies the general rule that allows for severability of code sections which are found to be invalid or unconstitutional. The significant elements in determining severability are whether the sections are interdependent and the one is capable of being executed without the other in accordance with the apparent legislative intent. Bowles v. State (1881),37 Ohio St. 35; State, ex rel. Herbert, v. Ferguson (1944), 142 Ohio St. 496
[27 O.O. 415].
We do not feel that by striking R.C. 4509.101(B)(6) the constitutional defects of the statute are completely cured. Other courts have found other sections of the former statute unconstitutional. Stave v. Snyder, supra; Garfield Heights *Page 310 
v. Andrade (Nov. 21, 1984), Cuyahoga App. No. 48216, unreported. Furthermore, Am. Sub. H.B. No. 767, which amended former R.C.4509.101, was a major revision of several sections of the statute. For these reasons, we find that the trial court did not err in holding R.C. 4509.101 unconstitutional. The assignment of error is overruled and the judgment of the trial court is affirmed.
Judgment affirmed; motion to dismiss overruled.
MCCORMAC, J., concurs.
WHITESIDE, J., dissents in part.
STILLMAN, J., retired, of the Eighth Appellate District, was assigned to active duty under authority of Section 6(C), ArticleIV, Ohio Constitution.